/,'·   >·'·'t'J
       AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (MOdified).                                                                 Pagelofl   q
                                           UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                JUDGMENT IN A CRIMINAL CASE
                                             v.                                     (For Offenses Con11nitted On or After Noven1ber I, 1987)


                                 Diego Peralta-Diaz                                 CaseNumber: 3:19-mj-21440

                                                                                    Charles N Guthrie
                                                                                    Defendant's Attorney


        REGISTRATION NO. 84329298

       THE DEFENDANT:
        ~ pleaded guilty to count(s) _l_of_C_o_m---"--pl_ai_·n_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
          D was found guilty to count( s)
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
        Title & Section                   Nature of Offense                                                             Count Number(s)
        8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                   1

           D The defendant has been found not guilty on count(s)
                                                                                 -~--~--------------
           0 Count(s) ---------~-------- dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                      ~TIME SERVED
           ~   Assessment: $10 WAIVED c;<;i Fine: WAIVED
           ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation or removal.
           D Court recommends defendant be deported/removed with relative,                          charged in case


             IT IS ORDERED that the defendant shall notify theUnited States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant .shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Thursday, March 28, 2019
                                                                                  Date of Imposition of Sentence
                                                                                         '') /.-·
                                                                                         /
                                                                                    ·'




                                                          MAR 2 8 2019
                                                  CLERK, U.S. DISTRICT COURT
               ' Qf't:': C SOUTHERN DISTRICT OF CALIFORNIA
         Cl erk S i.lCe Op c_Y..___                DEPUTY                                                                         3:19-mj-21440
